PER CURIAM.
We affirm the trial court’s final order denying appellant’s petition for modification of alimony. The initial award was founded on an agreement. Although the appellant demonstrated a reduction in income, there is sufficient basis in the record, including evidence of his expenses, lifestyle and increased assets, to support the trial court’s conclusion that he failed to meet his burden of proof. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Haas v. Haas, 552 So.2d 252 (Fla. 4th DCA 1989); Wolfe v. Wolfe, 424 So.2d 32 (Fla. 4th DCA 1982).
We also find no abuse of discretion in the award of attorney’s fees. Linn v. Linn, 464 So.2d 614 (Fla. 4th DCA 1985).
LETTS, STONE and POLEN, JJ., concur.